DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 2/13/2020.
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontz (US 2016/0040397 A1), hereinafter Kontz.
Kontz has been applied to the independent claims in two different manners in two separate rejections below, in order to demonstrate the broadness of the claim language. Dependent claims are rejected with respect to the “second rejection” of claim 1.
Claim 1 (first rejection)
Kontz discloses the claimed control system (see at least Figures 1-3) for a work machine (i.e. machine 102) including a work implement (i.e. machine implement 104), the control system comprising: 
a controller (i.e. controller 126) configured to 
acquire cliff position data (i.e. crest 142) indicative of a position of a cliff included in an actual topography (i.e. work surface 122) of a work site (see at least ¶0037, regarding that “the controller 126 may be configured to initially identify the work surface 122…For a work surface 122 provided along a slot 124, as shown for instance in FIGS. 1 and 4, the controller 126 may additionally 
determine a target design topography (i.e. pass target 144) located below the actual topography (see at least ¶0028, regarding “the pass target identification module 134 may identify the pass target in terms of location or position relative to the worksite 100, position relative to the machines 102, position relative to the work surface 122, elevation, slope, volume differential with the work surface 122, terrain composition, or any other relevant geographical profile”; Figures 4-9, depicting pass target 144 as being below work surface 122), 
determine an end position of work by the work implement from the cliff position data (see at least ¶0037, regarding that “the controller 126 may additionally identify the locations of the alignment gap 140 and the crest 142;” Figures 4-9, depicting the “end position” of pass target 144 as being crest 142), and
generate a command signal to move the work implement according to the end position and the target design topography (see at least  ¶0041, with respect to step 152-7 of Figure 10, regarding that “once all appropriate constraints have been applied and once all primitives 146 have been generated, the controller 126 may be configured to adjoin or spline the primitives 146 so as to form the cleanup pass profile 148 for the given work surface 122 and pass target 144 in accordance with block 152-6 of FIG. 10…the controller 126 may communicate instructions corresponding to the final cleanup 
Claim 1 (second rejection)
Kontz discloses the claimed control system (see at least Figures 1-3) for a work machine (i.e. machine 102) including a work implement (i.e. machine implement 104), the control system comprising: 
a controller (i.e. controller 126) configured to 
acquire cliff position data (i.e. changes in concavity of work surface 122) indicative of a position of a cliff included in an actual topography (i.e. work surface 122) of a work site
The limitation of “cliff” is interpreted in light of the Applicant’s disclosure, in which cliff 51 is depicted in Figure 5 with a negative slope. The combination of positive and negative concavities taught by Kontz, e.g. first and second primitives 146-1,2 in Figure 6, reasonably teach a cliff, given the similarity in appearance with cliff 51 in Applicant’s Figure 5. The positive slope on the end of a concavity is not applied to teach the limitation of a “cliff.” 
Kontz further discloses that the claimed controller is configured to 
determine a target design topography (i.e. pass target 144) located below the actual topography (see at least ¶0028, regarding “the pass target identification module 134 may identify the pass target in terms of location or position relative to the worksite 100, position relative to the machines 102, position relative to the work surface 122, elevation, slope, volume differential with the work surface 122, terrain composition, or any other relevant geographical profile”; Figure 6, depicting pass target 144 as below work surface 122 for first primitive 146-1), 
determine an end position (i.e. second node 150, depicted at the end of first primitive 146-1 in Figure 6) of work by the work implement from the cliff position data (see at least ¶0032, with respect to Figure 6, regarding “the nodes 150 may also be positioned to correspond to curvature inflection points of the work surface 122, or where the curvature changes in concavity relative to the work surface 122”), and
generate a command signal to move the work implement according to the end position and the target design topography (see at least  ¶0041, with respect 
The application of Kontz is reasonable, due to the broadness of the claim language. For example, the limitation of determine an end position of work by the work implement from the cliff position data does not require the work implement to not move beyond the “end position.” The endpoints of the primitives in Kontz may reasonably teach an “end position of work,” given that the implement is controlled according to the primitives.
Claim 7
Kontz discloses the claimed method performed by a controller for controlling a work machine using a work implement, as discussed in the first and second rejections of claim 1.
Claim 13
Kontz discloses the claimed work machine, as discussed in the first and second rejections of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 8, 10, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontz in view of an alternative embodiment in Kontz, depicted in Figure 5.
Claims 2, 8, and 14
Kontz further discloses an alternative embodiment in which the controller is further configured to calculate a position of an intersection of the cliff and the target design topography, and determine the end position from the position of the intersection (see at least ¶0031, with respect to Figure 5, regarding that “the nodes 150 may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Kontz in the rejection of claim 1, such that the controller is further configured to calculate a position of an intersection of the cliff and the target design topography, and determine the end position from the position of the intersection, in light of Kontz’s alternative embodiment associated with Figure 5, with the predictable result of alternatively segmenting the pass target based on volume differential between the work surface and pass target (¶0031 of Kontz).
Claims 4, 10, and 16
Kontz further discloses an alternative embodiment in which the controller is further configured to determine an inclined surface backwardly away from the cliff in a traveling direction of the work machine from the cliff position data (see at least Figure 5, depicting the concavities associated with work surface 122, where “the work surface identification module 132 may configure the controller 126 to initially identify the work surface 122 to be worked on,” as described in ¶0027), and determine the end position from the position of the intersection of the inclined surface and the target design topography (see at least ¶0031, with respect to Figure 5, regarding that “the nodes 150 may be positioned where the work surface 122 and the pass 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Kontz in the rejection of claim 1, such that the controller is further configured to determine an inclined surface backwardly away from the cliff in a traveling direction of the work machine from the cliff position data, and determine the end position from the position of the intersection of the inclined surface and the target design topography, in light of Kontz’s alternative embodiment associated with Figure 5, with the predictable result of alternatively segmenting the pass target based on volume differential between the work surface and pass target (¶0031 of Kontz).
Claims 6, 12, and 18
Kontz further discloses that the inclined surface has a shape along the cliff (see at least Figure 5, depicting the concavities associated with the “cliff”).  
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kontz in view of an alternative embodiment in Kontz, described in ¶0029.
Claims 5, 11, and 17
Kontz further discloses an alternative embodiment in which the controller is further configured to calculate an inclination angle of the cliff from the cliff position data, and the inclined surface is inclined at a same angle as the inclination angle of the cliff (see at least ¶0029, with respect to equation (2), regarding that a pass with n number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Kontz in the rejection of claim 1, such that the controller is further configured to calculate an inclination angle of the cliff from the cliff position data, and the inclined surface is inclined at a same angle as the inclination angle of the cliff, in light of Kontz’s alternative embodiment described in ¶0029, with the predictable result of alternatively segmenting the pass target based on slope, so as to provide a substantially smooth and continuous cleanup pass profile 148 (¶0029 of Kontz).
Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Kontz, taken alone or in combination, does not teach that the claimed controller is further configured to determine, as the end position, a point backwardly away from the position of the intersection by a predetermined distance in a traveling direction of the work machine, in light of the overall claim. While 
Additionally, the independent claims may also provide allowable subject matter, upon addressing the issues of broadness discussed in the rejection of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661